¶33 (dissenting) — The majority claims Kitsap County need not disgorge $3,346,506 unlawfully exacted from developers because the developers’ suit for refund was filed more than 21 days after the land use decisions in question.
Sanders, J.,
¶34 From the outset the majority posits the question as:
[W]hether the imposition of impact fees as a condition on the issuance of a building permit is a “land use decision” subject to procedural requirements of the Land Use Protection Act (LUPA), chapter 36.70C RCW.
*591Majority at 577. The majority answers yes, but gives the right answer to the wrong question.
¶35 The proper question is whether the developers’ suit for a refund of these impact fees is barred by the 21-day rule applicable to land use petitions through RCW 36-.70C.040(3).9 The answer to that question is simply, and obviously, no.
¶36 That is the correct answer because the statute at issue, the Land Use Petition Act, specifically provides:
Chapter exclusive means of judicial review of land use decisions-Exceptions. (1) This chapter replaces the writ of certiorari for appeal of land use decisions and shall be the exclusive means of judicial review of land use decisions, except that this chapter does not apply to:
(c) Claims provided by any law for monetary damages or compensation. If one or more claims for damages or compensation are set forth in the same complaint with a land use petition brought under this chapter, the claims are not subject to the procedures and standards, including deadlines, provided in this chapter for review of the petition. The judge who hears the land use petition may, if appropriate, preside at a trial for damages or compensation.
RCW 36.70C.030.
¶37 Although this statute is a complete refutation to the majority’s claim that all actions arising from a “land use decision” as defined in RCW 36.70C.020 are subject to LUPA, there are also sound reasons why this is necessarily so.
¶38 Prior to the enactment of the LUPA statute, it was possible to either attack a land use decision through a statutory or constitutional writ of certiorari or maintain an action for monetary relief, or both. These actions could be pursued separately or consolidated.
*592¶39 However, an action challenging a land use decision through a writ of certiorari was problematic for a number of reasons, including uncertainty of when the petition for writ had to be served and filed, the necessary parties, etc. Therefore the legislature attempted to bring clarity, uniformity, and timely certainty to the resolution of permitting disputes through the enactment of LUPA, which expressly, and only, replaces the writ of certiorari. RCW 36.70C.030.
¶40 Under the prior regime there was never a legal requirement or necessity to initiate and prevail in a certiorari proceeding as a condition precedent to recovery of monetary relief, nor did the plaintiffs do so in Henderson Homes, Inc. v. City of Bothell, 124 Wn.2d 240, 877 P.2d 176 (1994).
¶41 There the plaintiffs were three companies which developed residential subdivisions within the city of Bothell. The city required the plaintiffs to pay it $400 per lot as a park-impact mitigation fee to satisfy a city-imposed preliminary plat approval condition. The suit was commenced slightly less than three years from the first impact fee payment. Bothell, however, argued that “the suit was time barred by a 30-day limitation in the platting statute.” Id. at 241. The trial court rejected the city’s argument, ordering a refund of the fees. The Court of Appeals, however, reversed, holding that the 30-day statute of limitations in former RCW 58.17.180 (1983) barred the action. Significant for our purposes is the fact that the developers maintained this as an independent action for the recovery of these impact fees without benefit of a writ of certiorari. The Supreme Court granted review, reversed the Court of Appeals, finding the three-year statute of limitations applicable:
This court has consistently held that the 3-year statute of limitations, RCW 4.16.080(3), applies to actions to recover invalid taxes. The same principle applies to fees or charges, direct or indirect, on the subdivision of land when they do not comply with RCW 82.02.020. The underlying rationale for *593applying the 3-year statute is solidly grounded and long established. Such suits “are actions arising out of implied liabilities to repay money unlawfully received”. Adams Cy. v. Ritzville State Bank, 154 Wash. 140, 144, 281 P. 332 (1929). We applied the 3-year statute to a refund claim for an invalid tax as recently as Robinson v. Seattle, 119 Wn.2d 34, 83, 830 P.2d 318, cert. denied, 121 L. Ed. 2d 598 (1992).
Id. at 248. Therefore the three-year statute of limitations clearly applies to the nearly identical claim for a refund asserted in this action absent an intervening statute changing the rule. LUPA, however, does not change the rule because, “land use decision” or not, this chapter “does not apply to . . . [c]laims provided by any law for monetary damages or compensation.” RCW 36.70C.030(1)(c). The 21-day rule in LUPA does not pertain to monetary claims but rather land use petitions which now replace statutory writs of certiorari. Monetary damages were not available under the writ of certiorari, and they are not available under LUPA. See, e.g., RCW 7.16.030-.140; Hayes v. City of Seattle, 131 Wn.2d 706, 713-14, 934 P.2d 1179, 943 P.2d 265 (1997).10
142 The majority cites no case seeking monetary relief from any court of this state which has been barred under the LUPA statute. There is none. The majority makes it up as it goes along.
|43 The majority also claims
At no time have the Developers argued that they are not subject to the procedural requirements of LUPA because their claims fall within one of the exceptions enumerated in RCW 36.70C.030(1). Rather, the Developers argue they are not subject to the 21-day time limitation of LUPA because the superior court has original jurisdiction here under article IV, section 6 of the Washington State Constitution.
*594Majority at 586-87. If they did not make a claim of exception, it is probably because it is not their claim to make. A claim that an action is barred by the statute of limitations is an affirmative defense which must be pleaded and proved by the party who asserts it. CR 8(c). These developers never purported to proceed under the LUPA statute; the LUPA statute expressly excepts claims for monetary damage; the developers always proceeded under the general jurisdiction of the courts of this state. Moreover, we will affirm a trial court summary judgment even if the trial court came to the right result for the wrong legal reason (although I believe this trial court was correct). Carey v. Reeve, 56 Wn. App. 18, 23, 781 P.2d 904 (1989) (“ ‘We have held many times that where a judgment or order is correct, it will not be reversed merely because the trial court gave the wrong reason for its rendition.’ ” (quoting Ertman v. City of Olympia, 95 Wn.2d 105, 108, 621 P.2d 724 (1980))).
¶44 The majority acknowledges that the impact fee statutes permit such fees to be paid under protest, RCW 82.02.070(4), and 57 members of the class did so. Majority at 582, Clerk’s Papers at 1001-06. Nothing in chapter 82.02 RCW specifically requires that a challenge to an impact fee paid under protest be brought under LUPA.11 Rather, RCW 82.02.070(4) is a mechanism to get a permit while impact fee issues are resolved later.12 It would be incongruous to allow an individual to get a permit by paying fees under protest but still have to bring a challenge to that very permit in order to preserve his challenge to the impact fees.
¶45 Further, the majority appears to require that a challenge to an impact fee imposed as a condition of the permit can be brought only by challenging the underlying *595permit. But this expressly contradicts the administrative procedures contained in RCW 82.02.070(4) and (5) and would ensure absurd results.
¶46 RCW 82.02.070(4) and (5) provide, in relevant parts:
(4) Impact fees may be paid under protest in order to obtain a permit or other approval of development activity.
(5) Each county, city, or town that imposes impact fees shall provide for an administrative appeals process for the appeal of an impact fee; the process may follow the appeal process for the underlying development approval or the county, city, or town may establish a separate appeals process.
¶47 Therefore an administrative decision on impact fees may be issued at a different time than the decision on the underlying permit. But under LUPA a “land use decision” is a decision on the permit. RCW 36.70C.030. Under the majority’s decision, an individual challenging an impact fee may be required to file a LUPA petition for a permit granted to him before there has even been an administrative resolution of the legality of the impact fee.
¶48 This is an absurd result which will squander administrative and judicial resources. “We do not interpret statutes to reach absurd and fundamentally unjust results.” Flanigan v. Dep’t of Labor & Indus., 123 Wn.2d 418, 426, 869 P.2d 14 (1994).
¶49 Ultimately the majority’s position finds its final repose in its asserted “public policy” to “ensure that local jurisdictions have timely notice of potential impact fee challenges. Without notice of these challenges, local jurisdictions would be less able to plan and fund construction of necessary public facilities.” Majority at 589. This is the real basis for the majority decision — not the law as it exists. I can find no support for this alleged public policy in LUPA nor in our case law. If the majority thinks it is good “public policy” to allow local governments to keep millions of dollars of ill-gotten gains every time a private citizen fails to file suit within 21 days of the event, then the argument should be made to the legislature, not this court. When persons, *596governments, or other entities unlawfully obtain money from others, I see no reason why they should be able to immunize themselves from liability for their wrongful conduct. Return the money! Certainly the legislature has not spoken to the contrary.
¶50 I therefore dissent.
Alexander, C.J., and Ireland, J. Pro Tern., concur with Sanders, J.

 “The petition is timely if it is filed and served on all parties listed in subsection (2) of this section within twenty-one days of the issuance of the land use decision.” RCW 36.700.040(3).


 Shortly after LUPA’s passage, one learned practitioner in a continuing legal education seminar stated “For various reasons, including the fact that little or no discovery is allowed, [LUPA] is not the means to decide claims for monetary damages or compensation.” Patrick J. Schneider, 1995 Regulatory Reform Legislation, in Wash. State Bar Ass’n, Regulatory Reform, and Initiative 164, at 2-23 (Continuing Legal Education, Aug. 1995) (on file with the Wash. State Law Library).


 Further, we have generally stated: “A party faced with an exaction of money ... is not required to pay under protest or bring mandamus or other action as a prerequisite to the right of recovery of money so paid.” Puget Sound Alumni of Kappa Sigma, Inc. v. City of Seattle, 70 Wn.2d 222, 230, 422 P.2d 799 (1967).


 In addition, the majority claims that “[t]he Developers have not complied with the procedures provided under .. . RCW 82.02.070(4).” Majority at 589. But there are no requirements in chapter 82.02 RCW that an individual pay under protest in order to challenge the legality of an impact fee.